TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00471-CV


Formulation Technologies, LLC, d/b/a PharmaForm, Appellant

v.

Michael Crowley, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-10-000546, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Formulation Technologies, LLC, d/b/a PharmaForm has filed an unopposed
motion to dismiss its appeal informing this Court that the parties have resolved their dispute.  We
grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
 

  
						 J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   November 2, 2010